Case: 1:19-cv-05965 Document #: 73-6 Filed: 09/24/20 Page 1 of 2 PageID #:1423




                 EXHIBIT F
Case:
 Case:1:19-cv-05965
        1:19-cv-05965
                    Document
                      Document
                             #:#:
                               73-6
                                  1-6Filed:
                                     Filed:09/24/20
                                            09/05/19Page
                                                    Page22of
                                                           of22PageID
                                                               PageID#:1424
                                                                      #:80
